Wallace v. Wallace                                                  






       REVERSED AND REMANDED        
APRIL 26, 1990 

NO. 10-89-281-CV
Trial Court
# 5819
IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

JOHN MICHAEL WALLACE,
   Appellant
v.

NANCY KAY WALLACE,
   Appellee

* * * * * * * * * * * * *

 From 12th Judicial District Court
Madison County, Texas

* * * * * * * * * * * * *

Pursuant to the Joint Motion to Reverse and Remand filed by
the parties to this appeal in which they indicated a settlement has
been reached, it is hereby ordered that the judgment of the trial
court is reversed and the cause remanded to the trial court for the
purpose of the trial court entering the Agreed Final Decree of
Divorce.
 
PER CURIAM
DO NOT PUBLISH